PER CURIAM.
The appellant challenges the order by which the trial court summarily denied his Florida Rule of Criminal Procedure 3.850 motion. We reverse the order in part because the appellant alleged a colorable claim that his plea was involuntary due to erroneous advice provided by his trial counsel as to the sentencing guidelines range for his offenses.
The appellant entered a plea of nolo con-tendere to various charges and was sentenced in accordance with his plea agreement to 22 years in prison. In Ground 8 of his motion, the appellant alleged that his decision to enter the plea was based on an erroneous scoresheet presented to him by his counsel. The scoresheet showed a guideline range of 27 years to life imprisonment. As the state conceded in its response to the motion in the trial court, the scoresheet should have reflected a permitted range of 12 to 27 years and a recommended range of 17 to 22 years. The appellant alleged in his motion that but for the erroneous information provided by his counsel, he would not have entered the plea. The appellant’s claim was facially sufficient and it should not have been summarily denied.
The order is reversed as to Ground 8 and this ease is remanded to the trial court for an evidentiary hearing or the attachment of records conclusively showing that the appellant is entitled to no relief. The order is otherwise affirmed.
ALLEN, WEBSTER and MICKLE, JJ., concur.